

 
AGREEMENT


 
This Agreement ("Agreement") dated January  20,   2009    is made and entered
into
between Best Energy Services, Inc., a Nevada corporation with offices at 1010
Lamar, Suite 1200
Houston, Texas 77002 ("BES" or the "Company"), and Larry W. Hargrave
("Hargrave") as follows:
 
WITNESSTH:


 
WHEREAS, Hargrave was employed by BES as its Chairman, President and Chief
 
Executive Officer pursuant to an Employment Agreement dated March 5, 2008 (the
"Employment Agreement") , a copy of which is attached hereto as Exhibit A; and
 
WHEREAS, Hargrave's employment with BES terminated effective October 13, 2008;
 
and
 
WHEREAS, Hargrave and BES (hereinafter together referred to as the "Parties")
desire to set forth the terms relating to the separation payment to be made to
Hargrave
pursuant to Section 6 of the Employment Agreement as a result of the termination
of
Hargrave's employment; and
 
WHEREAS, in furtherance of such agreement, the Parties have agreed to the terms
and
conditions of this Agreement as set forth below;
 
Therefore, as material considerations and inducements to the execution and
delivery
of this Agreement and in consideration of the mutual promises set forth herein
and
other good and valuable consideration, the receipt and sufficiency of which are
hereby
acknowledged, the Parties hereby contract, covenant, and agree as follows:
 
1.           Capitalized Terms. Unless otherwise defined herein, capitalized
terms used in this
Agreement shall have the meaning set forth in the Employment Agreement.


 
2.           Termination. Effective as of October 13, 2008 (hereinafter referred
to as the "Termination Date"),
 Hargrave's status as an employee and officer of BES ceased in its entirety.


 
3.            Consideration. Hargrave shall be paid the following:
 
(a)            Cash Pam. Hargrave has been paid the amount of $25,000, which
equals two (2) months
pay at his current Base Salary.


 
(b)            Common Stock. Hargrave will be issued 75,000 shares of the
Company's common stock,
par value  $0.001   per share  ("Common Stock"), in three equal installments of
25,000  
 shares each with the first such installment to be issued on January 20,
2009  and the second
and third such installments to be issued on January 31, 2009 and February 28,
2009, respectively


 
(c)           Medical Insurance. Subject to the terms of the Company's medical
insurance plan in effect
as of the date hereof, BES will pay for Hargrave to remain covered under the
Company's current
medical insurance plan (at current levels of coverage) through April 30, 2009.


 
(d)           Reimbursement of ARH Receivables. BES has collected certain
accounts receivable of
 American Rig Housing, Inc , a Texas corporation ("ARH"), arising prior to
February 28, 2008
(the "Receivables"). The Company agrees to pay such collected Receivables to
Hargrave in
cash by corporate check in accordance with the terms of this Section 3(d). The
payment to
be made pursuant to this Section 3(d) shall be made from and after the later of
(i) the date
that all funds are released from the account established pursuant to that
certain Escrow
Agreement dated February 14, 2008 by and among the Company, Tony Bruce and
JP Morgan Chase Bank, N.A. and (ii) the date that the Company and Hargrave agree
upon
he amount of the Receivables collected by the Company.
 
(e)            Reimbursement of Business Expenses. BES will reimburse Hargrave
for verified
out-of-pocket expenses incurred by Hargrave in the performance of his duties
under the Employment Agreement.
 
(f)           Deferred Compensation. The Company has previously agreed to pay
 
Hargrave a total of  $1,000,000  in deferred compensation(the "Deferred
Compensation") and
currently owes  $850,000  of the Deferred Compensation to Hargrave. The Deferred
Compensation
shall be payable as follows: (i) upon execution and delivery of this Agreement,
the Company shall
issue a total of 600,000 shares of Common Stock valued at $0.50 per share to
Hargrave; (ii) beginning
on January 15, 2009 and continuing through and including April 15, 2009, the
Company shall pay Hargrave
$15,000 per month on the 15th day of each month; and (iii) beginning on May 15,
2009,
 
the Company shall pay Hargrave $10,000 per month for a period of 49 months. All
amounts paid pursuant
to this Section 3(f) shall represent full and final payment of the Deferred
Compensation. Notwithstanding
anything to the contrary set forth in this Agreement, if the Board of Directors
of the Company reasonably
determines that the Company does not have sufficient cash to pay any amounts
pursuant to this Section 3(f)
or if the payment of such amounts would cause a default under any agreement to
which the Company is a party,
 then the Company may postpone the payment of any such amount until the cause of
such non-payment has been resolved.


 
(g)           Taxes and Withholding. All payments made to Hargrave under this
Agreement shall be
less applicable tax withholding and payroll deductions.
 
The payments delivered pursuant to Paragraphs (a) through (g) above are referred
to as the "Consideration.
" BES is not obligated to pay any of the Consideration if Hargrave revokes or
breaches this Agreement. Hargrave
acknowledges the sufficiency of the Consideration as consideration to him for
executing this Agreement and agreeing
to be bound by its terms.
 
Additionally, Hargrave acknowledges and agrees that upon payment of the
Consideration, he will have been paid all
moneys owed to him pursuant to the Employment Agreement.


 
4.           Release.


 
(a)            Release and Assignment of All Claims by Hargrave. In
consideration of
 
BES's agreement to provide the Consideration described in Paragraph 3  of this
Agreement, Hargrave, his spouse, heirs, executors, trustees, assigns, and
attorneys, if any
(collectively, the "Releasors"), hereby release and forever discharge BES and
all of its
past, present and future officers, directors, stockholders, partners,
representatives, board
members, subsidiaries, parent companies, related entities, insurance carriers,
agents,
servants, employees, successors, assigns, heirs, legatees, and attorneys, in
their individual
and official capacities (the "Released Parties"), from any and all claims,
causes of
 
action, lawsuits, proceedings, damages, interests, benefits, and all other
demands of any kind
or character whatsoever, in law or in equity, in any way directly or indirectly
related to or
connected with his employment or separation therefrom with the Released Parties.
This Release includes, without limitation, the following:
 
(i)            Claims related to Hargrave's employment and/or the termination of
his employment including, without limitation, any allegation of a violation of
any
employment, bonus, or other compensation agreement with BES, including, without
limitation, the Employment Agreement;
 
(ii)            Claims that could have been asserted in any Charge of
Discrimination filed by Hargrave with the Equal Employment Opportunity
Commission and/or the Texas Workforce Commission--Civil Rights Division;
 
(iii)            Claims arising under state or federal constitution or state or
federal
statute (including, without limitation, all tort claims), city ordinance, or
public
policy, including, without limitation, the Securities Exchange Act of 1934, as
amended, the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§ 1001 et seq. and claims involving employment discrimination, harassment,
and/or retaliation of any form (including, without limitation, claims under the
Age
Discrimination in Employment Act of 1967, 29 U.S.C. §621 et seq., Title VII of 
the Civil Rights
Act of 1964 as amended, 42 U.S.C.  §2000e et seq., the Civil Rights Act of 1870,
42 U.S.C. §1981,
 the Americans with Disabilities Act of 1990, 42 U.S.C. §12101  et seq., the
Family and Medical
 Leave Act of 1993, 29 U.S.C. §2601 et seq., the Equal Pay Act, 29 U.S.C. §206,
the Texas Commission
on Human Rights Act, Tex. Lab. Code Ann. §21.001 et seq., and/or the Texas
Workers' Compensation
Act, Tex. Lab. Code §451.001 et seq.);
 
(iv)            Claims arising under state or federal contract, tort, or common
law,
including, without limitation, any claim of breach of contract, promissory
estoppel, detrimental reliance, wrongful discharge, false imprisonment, assault,
battery, intentional infliction of emotional distress, defamation, slander,
libel,
fraud, invasion of privacy, breach of the covenant of good faith and fair
dealing,
breach of fiduciary duty, conversion, and tortious interference with any type of
third-party relationship, as well as any and all damages that may arise out of
any
such claims, including, without limitation, claims for economic loss, lost
profits,
loss of capital, lost wages, lost earning capacity, emotional distress, mental
anguish, personal injuries, punitive damages, or any future damages;
 
(v)            Claims of retaliation of any nature, including, but not limited
to,the anti-
retaliatory provisions of the statues identified in Paragraph 4(a)(iii) of this
Agreement; and
 
(vi)            CLAIMS OF NEGLIGENCE OF ANY KIND INCLUDING,WITHOUT
LIMITATION, GROSS NEGLIGENCE AGAINST BES BASED UPON THE ACTION OR INACTION OF
BES.
 
The claims described in Paragraph  4 (a)(i) through (vi) are hereinafter
collectively
referred to as the "Claims." This Agreement may be pleaded as, and shall
constitute, an
absolute and final bar to any and all lawsuits or administrative claims now
pending, or
that may hereafter be filed or prosecuted by Releasors against the Released
Parties that
arose out of or in connection with any of the Claims. Additionally, Hargrave
agrees that
at no time subsequent to the execution of this Agreement will he permit the
filing or
maintenance, in any state, federal, or foreign court, or before any local,
state, federal, or
foreign administrative agency, or any other tribunal, of any charge, claim, or
action of
any kind arising out of or in any way related to any of the Claims. Finally, it
is the
intention of the Parties that this Agreement shall be construed as broadly and
all-
encompassing as permitted by law and that, notwithstanding such intention, if it
is found
that any claim of any kind has not been released, Hargrave agrees that any such
claim is
hereby assigned to BES. Nothing in this Agreement shall be construed to affect
the
rights and responsibilities of the Equal Employment Opportunity Commission (the
"Commission"), the National Labor Relations Board  (the "NLRB"), or any
otherfederal, state
or local agency with similar responsibilities to enforce any laws pertaining to
employment discrimination
or retaliation, or union activity or participation. Likewise, this waiver will
not be used to justify interfering
with the protected right of any employee to file a charge or participate in an
investigation or proceeding c
onducted by the Commission, the NLRB or any similar agency; however, Hargrave
waives the right to any
 benefits or recovery arising out of any such proceeding.
 
(b)           Limited Release by BES. In consideration of the payments made to
Hargrave pursuant
 to this Agreement and the Release and Assignment of all Claims by
 
Hargrave pursuant to Paragraph 4, BES, its past, present and future officers,
directors, stockholders,
partners, representatives, board members, subsidiaries, parent companies,
related entities, insurance
carriers, agents, servants, employees, successors, assigns, heirs, legatees, and
attorneys, hereby
release Hargrave and forever discharge him from any and all claims or causes of
action which it or
 any of them may have against him arising out of or relating in any manner
whatsoever to his
 employment with BES, except for breaches of fiduciary duty, violations of
securities laws or fraud.


 
5.           Director. Hargrave is currently a member of the Board of Directors
of BES with a term of office expiring
at the Company's annual meeting of stockholders in 2009. Hargrave shall remain
as a director of BES until the
expiration of his term of office.
 
6.           No Future Employment. Hargrave agrees that BES has no
obligation,contractual or otherwise, to employ
Hargrave as an employee of BES in the future. Hargrave hereby waives any right
to future employment as an employee of BES.


 
7.           Stock Options. Hargrave has previously been granted the following
options to purchase shares of the Company's common stock:


 
Exercise
 
Number
of                            Price                                                     Expiration
 
Options                       Per Share                        Date of
Grant                                     Date                                Vesting
 
300,000                        $0.16                      March 5,
2008                               March 5,
2013                                     Immediate
 
300,000                        $0.50                      March 5,
2008                               March 5,
2013                                       December 31, 2008




 
All of such options shall remain in full force and effect in accordance with
their respective terms.
 
S.           No Admission of Wrongdoing. Both Parties acknowledge and agree that
thisAgreement
shall not be construed as an admission by the other of any act of
wrongdoing,liability, or responsibility
for any wrongdoing of any kind.
 
9.           Taxation Consequences and Indemnity. Hargrave acknowledges and
agreesthat BES
has made no representations to him regarding the taxation of any portion of the
Consideration.
Hargrave also understands that he is solely responsible for the payment of
alltaxes, if any, related
to the Consideration and that BES has no duty to defend him against any such
claims. Finally,
Hargrave understands and agrees that he shall fully indemnify BES for any claims
brought by taxing
authorities against BES seeking payment of taxes, penalties, and/or interest
related in any way to the
assessment, determination, and/or reporting of taxes under federal, state,
and/or local law. This agreement
to indemnify BES includes the agreement to pay all attorneys' fees and other
costs that BES may reasonably
incur in the defense of such claims; additionally, the choice of counsel to
represent BES in any such proceedings
to which this agreement to indemnify applies shall at all times rest within the
sole discretion of BES. Finally,
Hargrave agrees that, if requested by BES at any time following his execution of
this Agreement,
he shall complete, execute, and deliver to BES a Form W-4 and/or Form W-9
providing such
information as may be necessary for any party issuing the appropriate Internal
Revenue Service
form related to the Consideration.
 
10.           Entire Agreement. Hargrave acknowledges and agrees that, except as
expressly
set forth herein, no representations of any kind or character have been made by
or on behalf of
BES to induce his execution of this document and that this Agreement constitutes
the complete
understanding and agreement between him and BES. Hargrave also acknowledges and
agrees
that this Agreement supersedes any and all prior agreements, promises, or
inducements
concerning the subject matter of this Agreement. By executing and delivering
this Agreement,
Hargrave expressly disclaims any reliance on any representations, promises, or
other statements
by BES, except to the extent such representations, promises, or other statements
are expressly
contained in this Agreement.
 
11.           Confidentiality. Hargrave agrees to maintain the confidentiality
of the terms,
contents and conditions of this Agreement and shall not further disclose or
discuss the
Agreement except to governmental officials; as required by law; to tax advisors;
and for other
good cause after notice to BES and written approval by its Chairman of the
Board. Hargrave
shall instruct his tax advisors as to the terms of this Paragraph and shall
insist upon their compliance with
 the terms of this Paragraph.
 
12.           Property and Confidential Information. Hargrave represents and
warrants that
he has returned any and all property, information or documents including, but
not limited to, any
and all confidential information belonging to BES, including any originals,
copies or summaries
currently in Hargrave's possession, custody or control.
 
13.           Default and Notice. In the event that BES fails to make any
payment due under
the provisions of this Agreement, Hargrave shall give written notice of such
failure to BES, and
 
BES shall have a period of fifteen (15) business days from receipt of such
notice in which to cure
such default. For purposes of this Paragraph 13, all notices to BES for failure
to make any payment
due under this Agreement shall be in writing and either hand delivered or sent
by Certified Mail,
Return Receipt Requested, to Steven R. Jacobs, Jackson Walker L.L.P., 112 East
Pecan Street,
Suite 2400, San Antonio, Texas 78205.
 
14.           No Presumption Against Interest. This Agreement has been jointly
negotiated,
drafted, and reviewed by Hargrave and BES and, therefore, no provision arising
directly or
indirectly herefrom may be construed against any Party as being drafted by that
Party.
 
15.           Waiver. No waiver of any of the terms of this Agreement shall be
valid unless in
writing and signed by all Parties to this Agreement. The waiver by any party
hereto of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequentbreach by
any party, nor shall any waiver operate or be construed as a rescission of this
Agreement.
 
16.           Severability. The Parties agree that should any part of this
Agreement be
declared or determined by a court of competent jurisdiction to be illegal,
invalid, or
unenforceable, the Parties intend that the legality, validity, and
enforceability of
the remaining parts shall not be affected thereby, and said illegal, invalid or
unenforceable part shall be deemed not to be a part of this Agreement.
 However, the Parties have carefully read and understand the provisions herein
and agree that all aspects of this Agreement are reasonable.


 
17.           Captions.  The captions contained in this Agreement are intended
for
convenience only and should not be considered in interpreting the terms of this
Agreement.


 
18.           Understanding of Agreement.   By signing this Agreement, Hargrave
acknowledges that he has fully and carefully read this Agreement, that he fully
understands and
agrees to its contents and effects, and that he is entering into this Agreement
of his own free will
and accord. Hargrave further agrees and acknowledges that:


 
•           He has read and considered the terms of this Agreement, including
the Release
and Assignment of All Claims set forth in Paragraph 4;
 
•           He understands and agrees to such terms of his own free will and
accord;
 
•           He has had an opportunity to consult with an attorney prior to
executing this
 
Agreement, and he is hereby advised in writing to consult with counsel of his
choice prior to executing and delivering this Agreement;

 
•           The Release and Assignment of all Claims set forth in Paragraph 4
specifically
refers to rights and/or claims that may arise under the Age Discrimination in
Employment Act, 29 U.S.C.  §§  621    et seq., and any similar state or local
protective statute;
 
•           Through this Agreement, he is releasing BES, along with the other
parties named
above as the "Released Parties," from any and all claims that he has or may have
against them;
 
•           He has been given at least twenty-one (21) days to consider this
Agreement (but
remains free to execute this Agreement before the expiration of the twenty-one
(21) days);
 
•           For a seven (7) day period following his execution of this
Agreement, he may
revoke it, and it will not become effective or enforceable until the expiration
of
the seven (7) day period; and


 
•           His revocation, if any, must be in writing and sent to Steven R.
Jacobs, Jackson
Walker L.L.P., 112 East Pecan Street, Suite 2400, San Antonio, Texas 78205,
on or before the expiration of the seventh day after this Agreement is executed
 by Hargrave via facsimile at (210) 978-7790 or hand delivery at the address
above or e-mail to Steven R. Jacobs at sjacobs@jw.com. If Hargrave revokes
this Agreement, he shall not be entitled to receive any payments under it.
 
19.       Successors and Assigns. This Agreement shall be binding upon and inure
to the
benefit of the parties and their respective successors and assigns.

